08/27/2020



                                                                                        Case Number: DA 20-0103


                IN THE SUPREME COURT OF THE STATE OF MONTANA


                                          DA 20-0103
                                       _________________

IN RE THE PARENTING OF:

A.H., a Minor Child,

EDWARD "JIMMY" HAERR,

            Petitioner and Appellee,

      v.

TIFFANY P. WHELAHAN,

            Respondent and Appellant.
                                   _________________


       Counsel for Appellee has filed a motion for an extension of time to file the answer brief
in the referenced matter.
       IT IS ORDERED that the Motion for extension is GRANTED. Appellants have until
September 25th, 2020, within which to file the Answer brief
       No further extensions will be granted.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 27 2020